People v Johnson (2017 NY Slip Op 01711)





People v Johnson


2017 NY Slip Op 01711


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


1990-01935
 (Ind. No. 5837/86)

[*1]The People of the State of New York, respondent,
v Johnathan Johnson, also known as Jonathan Johnson, appellant.


Johnathan Johnson, also known as Jonathan Johnson, Malone, NY, appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, NY (Johnnette Traill, Merri Turk Lasky, and Mariana Zelig of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 30, 1992 (People v Johnson, 181 AD2d 914), affirming a judgment of the Supreme Court, Queens County, rendered October 20, 1988.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., SGROI, MILLER, and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court